Exhibit 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedJuly 31, 2007 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-Jul-07 16-Jul-07 15-Aug-07 Floating Allocation Percentage at Month-End 77.79% To 31-Jul-07 15-Aug-07 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $1,000,000,000.00 Principal Amount of Debt $1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 511,030,763.01 Beginning $0.00 Total Collateral $1,709,175,239.01 Additions $0.00 Ending Balance $0.00 Collateral as Percent of Notes 170.92% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 30 Total Pool LIBOR 5.320000% Beginning Gross Principal Pool Balance $2,924,468,446.97 Applicable Margin 0.000000% Total Principal Collections (1,691,075,532.42) 5.320000% Investment in New Receivables 1,379,325,177.60 Receivables Added for Additional Accounts 798,796,881.42 Actual Per $1000 Repurchases (11,420.00) Interest $4,433,333.33 $4.67 Principal Default Amounts - Principal $0.00 $0.00 Principal Reallocation - Unused Fee $0.00 $0.00 New Series Issued During Collection Period $4.67 Less Net CMA Offset (329,199,042.11) Less Servicing Adjustment (5,789,081.11) Total Due Investors $4,433,333.33 5.320000% Ending Balance $3,076,515,430.35 Servicing Fee 944,287.06 Excess Cash Flow $3,737,641.08 SAP for Next Period 55.56% Average Receivable Balance $2,818,416,687.46 Monthly Payment Rate 60.00% Reserve Account Interest Collections Required Balance $7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $0.00 NMOTR Total Pool Total Interest Collections $21,093,267.15 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $21,093,267.15 Page 5 of 7
